Citation Nr: 0516359	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-27 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for residuals of 
fractured feet.

2.	Entitlement to service connection for pes planus, a.k.a. 
"flat feet."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel



INTRODUCTION

The veteran had active military service in the Navy from June 
1951 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2002 rating decision of 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Boston, Massachusetts, which denied the above 
claims.  A Notice of Disagreement ("NOD") was filed by the 
veteran in February 2003, and subsequently a Statement of the 
Case ("SOC") was issued by the RO in July 2003.  The 
veteran timely filed a Substantive Appeal ("Form 9") to the 
Board in August 2003.

In November 2003, the veteran appeared and testified at a 
travel board hearing in Boston, Massachusetts before Michelle 
L. Kane, who is the Acting Veterans Law Judge rendering a 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript of 
that hearing has been associated with the record on appeal.

FINDINGS OF FACT

1.	Residuals of fractured feet are first shown by medical 
evidence over 47 years after the veteran's discharge from 
service and the preponderance of the evidence demonstrates 
that the veteran did not fracture his feet during service.

2.	There is clear and unmistakable evidence that the 
veteran entered active duty with pre-existing second-degree 
pes planus.

3.  The veteran's pre-existing pes planus did not undergo 
increase in disability during or as a result of service.      

CONCLUSIONS OF LAW

1.  The veteran did not incur fractured feet as a result of 
his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The veteran's pre-existing flat feet did not undergo 
aggravation or increase in disability during active service.  
38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306 (2004); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Additionally, to prevail on the issue of service connection, 
there must also be medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records ("SMRs") (1951-1954); a VA Compensation and 
Pension examination ("C&P") conducted in November 2001; and 
his contentions, including those provided at a hearing in 
January 2003.  

1.	Residuals of Fractured Feet

The veteran testified that both of his feet were broken in 
1953 while he served aboard the U.S.S. Randolph, C.V.A. 15, 
and that his currently diagnosed residual fractured feet 
disability resulted from that incident.  The ship cruised 
from Norfolk, Virginia to Guantanamo Bay, Cuba, which is 
confirmed by the veteran's service records.  He stated that 
he was working on an engine when it fell over and broke both 
of his feet.  He testified that he was put in the "sick bay, 
in the hospital" where his feet were casted for four to six 
weeks, he was issued crutches, and placed on limited duty.  

The 2001 C&P concludes that the veteran presents a "well 
corticated fragment at the posterior talus, which may 
represent an old avulsion injury, otherwise normal."  The 
exam results show only that the veteran, at some time, 
suffered fractured feet.  The results do not assign a time 
frame to the injury.  There is no evidence in the veteran's 
SMRs, however, that he suffered fractured feet during service 
and there is no indication that the SMRs are incomplete or 
unreliable as there is no evident time gap in treatment 
records.   

In April 1953, the veteran was examined and found physically 
qualified for transfer with no notations of fractured feet.  
The SMRs report that the veteran was treated onboard the USS 
Randolph (CVA-15) in July 1953 for "pain in both feet" and 
was treated only for second-degree pes planus, for which he 
was ordered to bed rest for 24 hours and subsequently 
returned to duty.  In December 1953, the veteran was again 
examined onboard the USS Randolph (CVA-15) and found 
physically qualified for transfer with no notations of 
fractured feet.  In June 1954, the veteran underwent a 
discharge examination in Norfolk, Virginia.  The records from 
that exam indicate his feet were "normal" and no notation 
of fractured feet or any other defects was listed.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The Board accepts the veteran as competent to speak to 
symptoms such as pain and swelling of the feet as well as 
recalling that an engine fell on his feet.  See generally 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2004).  The Board has carefully reviewed the 
entire record, and finds that the veteran's recollections of 
an in-service injury to the feet requiring casting holds 
little probative value.  In addition to the conflict with the 
SMR evidence, the veteran has testified to receiving VA 
benefits for approximately 10-12 years after he was 
discharged in 1954 with his checks stopping in 1965.  He 
further claims that all of his records relating to his 
military service and benefits were burned during a fire in 
his office.  There is no record of his ever having filed a 
claim with the VA or receiving any benefits.

As for the VA examiner's opinion that the veteran has 
"broken feet," the record contains no contemporaneous 
evidence of the injury, so this opinion was based solely on 
the history provided by the veteran.  It is simply not 
persuasive.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
The Board is not required to accept medical opinions that are 
based solely on recitation of history, such as these.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

In essence, the veteran's unsupported history lessens the 
value of any medical opinions because the opinions were 
clearly based solely on that history, since there is no 
objective documentation of in-service broken bones.  The 
service medical records appear complete.  The veteran 
testified the injury occurred in early 1953, but no mention 
is made of it on examinations in December 1953 or June 1954.  
Therefore, not only are there no contemporaneous records 
supporting the veteran's claim of in-service broken feet, but 
the service medical records that are available cast doubt on 
his statements, since they do not describe such an injury.  

In this case, the veteran has a current diagnosis of S/P 
fracture of bilateral feet with degenerative changes of the 
left foot (residuals from fractured feet), with the 
preponderance of the evidence establishing that such injury 
did not occur during service.  The very first medical record 
presented by the veteran demonstrating evidence of fractured 
feet is dated over 47 years after service.  The veteran's 
SMRs reflect treatment for various conditions and illnesses 
during his period of service; however, no evidence of 
fractured feet, or any broken bones, is contained therein.

Therefore, service connection for the veteran's fractured 
feet residuals is properly denied.  In reaching this 
decision, the Board has considered the "benefit-of-the-doubt 
doctrine"; however, as the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the evidence simply does not support 
the veteran's claim for service connection.

2.	Pes Planus, a.k.a. "Flat Feet"

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (2002); 38 C.F.R. § 3.304(b) (2004).  However, 
where there is "clear and unmistakable" evidence that the 
injury or disease claimed pre-existed service, the 
presumption does not attach, and the issue becomes whether 
the disease or injury was aggravated during service.  Id.  

Review of the SMRs show the veteran had second-degree pes 
planus, i.e. flat feet, during his enlistment exam in June 
1951.  The note regarding pes planus on the veteran's 1951 
service entrance exam is unequivocal.  See Crowe v. Brown, 7 
Vet. App. 238 (1994).  Therefore, it must be determined 
whether the preexisting pes planus was aggravated by service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
-- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  The determination as to whether a preexisting 
condition was aggravated by military service is a question of 
fact.  See, e.g., Verdon, 8 Vet. App. at 535.  In other 
words, simply because the veteran experienced symptoms 
regarding his feet during service, this is not, in and of 
itself, tantamount to concluding there was aggravation of his 
preexisting pes planus.  There must be clinical indications 
of an overall increase in the severity of the underlying 
condition as a whole, as contrasted to only the symptoms 
associated with it.  


Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:  

[I]f a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for 
service connection for that disorder, but the 
veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case 
section 1153 applies and the burden falls on the 
veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that 
the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Therefore, in this case, based on the notation of pes planus 
upon entry into service, the veteran carries the burden of 
establishing aggravation.  He has not met that burden here.  
He has presented no medical opinion that his flat feet were 
aggravated by service.  During service, the veteran was 
treated for pain associated with pes planus in July 1953.  
His condition was again noted, unchanged, at second-degree.  
No subsequent recurrence or complications were noted during 
the remainder of service and the veteran's discharge 
examination failed to note any increase in the degree of 
severity.  In fact, the veteran's feet were noted as being 
"normal."  Based on these facts, the SMRs, on their face, 
do not show aggravation.  

The evidence first shows treatment for the veteran's flat 
feet decades after his separation from service, further 
indicating the condition was not aggravated by service, since 
he did not have to seek treatment for it.  The Board also 
notes the veteran testified that he did not start wearing 
orthotic inserts to support his feet for at least 7-12 years 
after his separation from service ("late 60s, early 70s") 
when he went to a foot doctor, Dr. Mikita, "because [his] 
feet hurt so bad and that's when [he] found out everything 
was retroactive to all of this."  He stated that Dr. Mikita 
is retired and that he cannot locate him to obtain any 
records of his treatment.  He also stated that he has not 
sought additional treatment since Dr. Mikita's retirement nor 
has he obtained a new pair of orthotic inserts since the 
doctor retired.  The Board further notes that the veteran's 
lay account of what his doctor purportedly said cannot be 
accepted as competent evidence of in-service aggravation.  
Robinette v. Brown, 8 Vet. App. 69 (1995) (a layman's account 
of what a doctor purportedly said, filtered as it was through 
a layman's sensibilities, is simply too attenuated and 
inherently unreliable to hold any probative value); Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) ("any statement of [an] 
appellant as to what a doctor told him is ... insufficient to 
establish a medical diagnosis.").

The Board notes that the veteran has asserted that his pes 
planus was aggravated by service.  Where the question 
presented is one of medical causation, lay statements alone 
are not sufficient to establish, competent (medical) evidence 
is necessary.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran has presented no medical opinion 
supporting his theory of causation for the disability at 
issue.  His assertions have been considered, but as noted, 
they are not probative in the matter of medical causation.  

Accordingly, there is no competent evidence of record showing 
that the underlying disability underwent a permanent increase 
in disability.  The veteran has not shown otherwise.  The 
preponderance of the evidence is against this claim, and it 
must be denied.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 ("VCAA"), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2003.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal and the statement of the case ("SOC"), 
the veteran was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the July 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's 2003 letter did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession).  However, the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to the claims.  When 
considering the notification letter and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the VCAA 
letter.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not done in 
this case.  However, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the appellant in 2003 was not 
given prior to the first adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  


In the present case, the Board finds that the duty to assist 
has been fulfilled.  The file contains the service medical 
records identified above.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The only private 
medical treatment records identified by the veteran are those 
of Dr. Mikita.  The veteran stated that Dr. Mikita is retired 
and that he cannot locate him to obtain copies of his 
treatment records.  The Board is not aware of a basis for 
speculating that any other relevant VA or private treatment 
records exist that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id  The appellant 
was afforded medical examination in 2001.  Further 
examination or opinion is not needed on these claims because 
sufficient evidence is of record.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Entitlement to service connection for residuals of fractured 
feet is denied.

Entitlement to service connection for aggravation of pes 
planus is denied.



	                        
____________________________________________
Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


